Citation Nr: 1536742	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease/atherosclerosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to February 1978, with verified service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified before the undersigned at a hearing held in November 2014.  However, the transcript of the hearing was considered to be inaudible.  The Veteran was provided the opportunity to testify at another hearing, however, he responded in January 2015 that he did not wish for a new hearing to be rescheduled.

The Board previously remanded this case in February and July 2015.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current diagnosis of ischemic heart disease, to include coronary artery disease.

2.  The Veteran's atrial fibrillation was not incurred during active service, first manifested many years after service discharge, and is not otherwise etiologically related to active service.

CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease/atherosclerosis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a July 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

Additionally, the Veteran was afforded a VA examination in April 2015, as well as a VA addendum opinion in July 2015, which is adequate to adjudicate the claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.



II.  Service Connection

The Veteran contends that he has a heart condition, namely ischemic heart disease, which is related to his active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. See 38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements: (1) that the Veteran served in the Republic of Vietnam during the Vietnam War era; and (2) that the Veteran has been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military service, presumptive service connection is warranted for several disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,928 (Aug. 10, 2012).  

In this case, the Veteran's personnel records reflect that he served in the Republic of Vietnam.  Therefore, exposure to herbicides is conceded.  

Reports of Medical Examination dated in November 1957, February 1967, January 1973 and December 1974 noted normal clinical findings for the Veteran's heart.

Service treatment records reflect that in September of an unclear year in the 1970s, the Veteran reported pain in his chest and shortness of breath for two days.  He would run three miles, three times per week.  An EKG was ordered, with a notation that might stand for "normal" though that is not entirely clear.

In his August 1977 Report of Medical History, the Veteran stated he felt he was in good physical condition and reported taking no medication.  He reported having experienced shortness of breath, pain or pressure in the chest, and dizziness or fainting spells.  The Veteran, however, denied having any history of heart trouble, palpitation or pounding heart.  The August 1977 retirement examination noted normal clinical findings for the heart.  

The Veteran stated in a March 2012 statement that he was having heart palpitations within a year or two of release from active duty, but he did not have any medical records in support of this statement.  Records from the United States Air Force hospital in Grand Forks, North Dakota, reflect that in January 1981, the Veteran was referred for a treadmill test at the expense of the Air Force.  However, the results of the treadmill test are not available.

A June 2006 VA treatment record notes the Veteran underwent chest x-rays which revealed no acute cardiopulmonary disease.  The heart size was within normal limits, and there was no pleural effusion seen.  An August 2006 VA compensation examination for diabetes notes the Veteran has no known history of coronary artery disease, heart attacks or strokes.  A July 2007 VA compensation examination for diabetes also notes the Veteran has had no heart disease or stroke.

An August 2009 private treatment record notes the Veteran was hospitalized for new onset atrial fibrillation.  He stated at the time he was having dizziness and lightheadedness for about four to five days.  His symptoms were similar to vertigo he stated having in the past.  He was ruled out for myocardial infarction.  An echocardiogram taken at the time was unremarkable.  A chest x-ray taken that same month revealed mild cardiomegaly with atherosclerotic disease noted within the thoracic aorta.  A September 2009 chest x-ray taken again revealed cardiomegaly but there was also a notation of no acute radiographic abnormality within the chest.

A February 2010 VA cardiology consult record states the Veteran has paroxysmal atrial fibrillation.  He recently performed a stress test that revealed no evidence of ischemia or scar.  There were no EKG changes, no arrhythmias and no chest pain to suggest coronary artery disease.  A July 2010 VA cardiology attending note states the Veteran has a history of atrial fibrillation.  There was no evidence of reversible ischemia.

On July 2010 VA examination, it was noted that the Veteran had been hospitalized in August 2009 with new onset atrial fibrillation.  A cardiolite scan taken at the time of the hospitalization had shown reversible ischemia in a small area of the posterior/inferior wall.  The VA examiner determined, however, that that finding was most likely a false positive, which was often observed in the inferior part of the heart, as, after interview and examination of the Veteran, there were no ischemic heart symptoms and there was a completely unremarkable stress test.  Thus, it was the examiner's opinion that the Veteran did not have ischemic coronary vascular disease.

A July 2012 private treatment record notes the Veteran underwent a CT scan of the neck and head which revealed mild chronic small vessel ischemic disease and a significant appearing atherosclerotic disease at the right carotid bulb.  The examiner recommended a "dedicated MRA or CTA" for a more definitive evaluation.

In April 2013, the Veteran underwent a CT scan from the skull base to the thighs at a private facility.  One result of that test was "cardiomegaly with coronary artery disease ... There is atherosclerotic disease of the abdominal aorta without an aneurysm."  At the same time, an April 2013 VA treatment record reflects a notation that the Veteran had seen a local cardiologist and had been treated for atrial fibrillation.  No mention of ischemic heart disease was made.  In that regard, a February 2014 private record notes, under past medical history, atrial fibrillation, without mention of ischemic heart disease.

Due to these conflicting records, the Board remanded the Veteran's claim in February 2015 to clarify whether he suffers from ischemic heart disease/atherosclerosis.

In April 2015, the Veteran was afforded a VA heart conditions examination in which he was noted to have a diagnosis of supraventricular arrhythmia with a date of diagnosis of 2011.  The VA examiner noted the Veteran's contention that he suffers from ischemic heart disease.  The Veteran denied ever having any chest pain or difficulty breathing due to cardiac symptoms.  He stated having some palpitations he can feel once in a while.  The VA examiner noted the results of a 2010 stress test in the Veteran's claims file which did not show evidence of any ischemia.  The VA examiner also noted the 2013 CT scan in the Veteran's claims file which showed some evidence of atherosclerosis.  However, the VA examiner stated there was no evidence of any obstructive coronary artery disease.  Further, the VA examiner stated that a review of treatment records from February 2014 and service treatment records did not indicate any evidence of ischemic heart disease or obstructive coronary artery disease.  The Veteran stated during the examination that his basis for claiming he had ischemic heart disease was his high blood pressure, high cholesterol, atrial fibrillation, hypertension and anxiety.  The examination report notes the Veteran has never had any severe chest pain, left upper extremity, jaw pain, or symptoms suggestive of angina or ischemia.  The Veteran stated he was currently active volunteering at a local police department.

The VA examiner concluded that, based on the review of the Veteran's records from 2013 onwards and his 2010 cardiology consult, there was no definitive evidence for a diagnosis of ischemic heart disease or obstructive coronary artery disease.  Currently, the Veteran was noted to not have any cardiac symptoms.  His atrial fibrillation was well controlled with a pacemaker and he was unable to detect any significant palpitations.  

The VA examiner noted that continuous medication was not required for control of the Veteran's heart condition.  The Veteran has not had a myocardial infarction, congestive heart failure, heart valve condition, any infectious heart conditions, pericardial adhesions, or hospitalizations for the treatment of a heart condition.  The examiner noted the Veteran's intermittent atrial fibrillation for which the Veteran had a cardiac pacemaker implanted in 2011.  An echocardiogram revealed evidence of cardiac hypertrophy and cardiac dilatation.

In July 2015, the same VA examiner provided an addendum opinion on the etiology of the Veteran's diagnosed atrial fibrillation.  The examiner concluded the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the Veteran specifically denied having heart trouble or palpitations during his August 1977 retirement physical.  Further, the VA examiner stated that, after a thorough review of the Veteran's medical records, she was unable to find a confirmed diagnosis of atrial fibrillation prior to the Veteran's hospitalization in August 2009.  She noted that when the Veteran was establishing care at a VA Medical Center in September 2007, he did not have any diagnosis of supraventricular tachycardia or atrial fibrillation.  A preoperative physical performed in February 2008, which included an EKG, did not confirm any diagnosis of atrial fibrillation or any related cardiac diagnoses.  The only abnormality noted on the Veteran's EKG was bradycardia which was not related to atrial fibrillation.  Further, the VA examiner noted the Veteran's various compensation examinations which noted the Veteran had no heart problem.  In particular, the Veteran's July 2010 VA examination report showed no indication of any other trouble that the Veteran had related to atrial fibrillation in 1981.  Despite evidence that the Veteran had an exercise treadmill test in 1981, this examiner stated this was not a conclusive test or a preferred test in diagnosing atrial fibrillation.  Due to the lack of any other medical data prior to 2009 in regards to the Veteran's heart condition and normal August 1977 retirement physical, the examiner concluded there was no basis for the Veteran's claim for direct service connection for atrial fibrillation.  

As for the Veteran's contentions that he currently suffers from ischemic heart disease, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000). 

Based on a careful review of the evidence, the Board finds that service connection for ischemic heart disease is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with that particular condition.  While treatment records in the Veteran's claims file make mention that the Veteran had coronary artery disease, further diagnostic tests and the reports of two VA compensation examinations revealed that there was no definitive diagnosis of such condition.  Further, the Board finds that there are no treatment records demonstrating the Veteran had any ongoing treatment for ischemic heart disease.  The July 2010 and April 2015 VA examination reports were based on a review of the available medical records, interviews with the Veteran, as well as diagnostic testing that included an EKG.  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran suffers from a confirmed diagnosis of ischemic heart disease.  

The Veteran asserts that he has ischemic heart disease.  The Veteran is competent to report certain symptoms; however, his assertions that he currently has ischemic heart disease are outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no such current disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As there is no current diagnosis of ischemic heart disease, service connection is not warranted on either a direct or presumptive basis.

The medical evidence of record does, however, confirm that the Veteran is currently diagnosed with atrial fibrillation.  Consequently, the Board will only consider whether service connection is warranted for this condition.

Here, the preponderance of the above evidence reveals that the Veteran is not entitled to service connection for atrial fibrillation.  First, he is not entitled to service connection for atrial fibrillation on a presumptive basis due to Agent Orange exposure, because atrial fibrillation is not a disease to which presumed exposure to Agent Orange applies.  See 38 C.F.R. § 3.309(e).  Hence, it cannot be presumed he has atrial fibrillation as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds that the weight of the evidence is against a finding that the Veteran's diagnosed atrial fibrillation is related to active duty service.

While the Veteran's service treatment records do include one reported instance in which the Veteran complained of pain in the chest and shortness of breath, the Veteran's August 1977 retirement examination noted normal clinical findings for the heart.  The remainder of the Veteran's service treatment records are silent for any complaints, treatment or diagnosis related to atrial fibrillation or supraventricular arrhythmia.

The Veteran's post-service medical records note a referral in January 1981 for a treadmill test.  However, the record is unclear why the Veteran was referred for such an examination.  Further, there is no other documented treatment or diagnosis of atrial fibrillation until August 2009.  

The only medical opinion discussing the etiology of the Veteran's atrial fibrillation weighs against the Veteran's claim.  The Board finds the July 2015 addendum opinion from the VA examiner is entitled to great probative weight.  This opinion was provided following examination of the Veteran in April 2015 and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's atrial fibrillation.

The Board acknowledges the Veteran's belief that his atrial fibrillation is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such as an etiological relationship between his diagnosed atrial fibrillation and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Because there is no competent evidence of chronic atrial fibrillation in service or during the first year after the Veteran's separation from service, and because there is no competent evidence of a nexus between the Veteran's atrial fibrillation and any event in service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a heart disease, diagnosed as atrial fibrillation, is not warranted, and the appeal is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease/atherosclerosis, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


